     Case 1:18-cv-01079-RJJ-RSK ECF No. 10 filed 12/19/18 PageID.52 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,

                  Plaintiff,
                                                              File No: 1:18-CV-1079
v.
                                                              HON. ROBERT J. JONKER
JOHN DOE subscriber assigned IP
address 99.51.10.40,

                  Defendant.
                                         /


                 ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS
         The Court was advised by the filing of a Notice of Settlement on December 17, 2018, that

the parties have reached a settlement.

         Accordingly, closing documents shall be filed no later than January 17, 2019. If the closing

documents are not presented by that date, and if the parties are unable to show good cause for the

delay and for retaining this case on the Court’s docket, this case will be dismissed without prejudice

and without costs.

         .

Date:        December 19, 2018                         /s/ Robert J. Jonker
                                                       ROBERT J. JONKER
                                                       CHIEF UNITED STATES DISTRICT JUDGE
